PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent  and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/565,025
Filing Date: 9 Sep 2019
Appellant(s): Duffy et al.



__________________
Mr. Logan Farnsworth
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 06/04/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claims 1, 3-4, 6-7, 10-11, 15-16, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Thigpen et al. (US 20020121393). 
Claim 2, 5, 12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen et al. (US 20020121393) alone.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen et al. (US 20020121393) as applied to claim 1 above, and further in view of Rives (US 20120125687).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen et al. (US 20020121393) as applied to claim 1 above, and further in view of Sinor et al. (US 20030037964).





(2) Response to Argument

Regarding claim 1, the applicant states that Thigpen fails to teach the limitation : “wherein the at least one protrusion extends around an outer lateral side surface of the cutting element to at least substantially a same angular position about a center longitudinal axis of the earth-boring tool as a cutting table of the at least one cutting element.”. The Examiner respectfully disagrees. In fact, in Thigpen reference, if we take an arbitrary reference point O on the center longitudinal axis of Thigpen’s drill bit shown in fig 1, and draw a line L1 from the reference point O to protrusion 26 located in the bottom row of cutting elements (see annotated fig 1), and then draw a second line L2 from reference point O to cutting element 26 on the same row, the angle between L1 and the center longitudinal axis  and L2 and the center longitudinal axis would be substantially equal (see illustration below). In fact, from the top view shown in fig 2 of Thigpen, we can clearly see that each cutting row is relatively circular relative to the center longitudinal axis. As a result, if we take any arbitrary point on the center longitudinal axis as the reference point, the angle created by the lines connecting elements of the same row and the center longitudinal axis would be substantially equal. As a result, it is clear that Thigpen teaches the limitation “wherein the at least one protrusion extends around an outer lateral side surface of the cutting element to at least substantially a same angular position about a center longitudinal axis of the earth-boring tool as a cutting table of the at least one cutting element.”



    PNG
    media_image2.png
    371
    572
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    755
    807
    media_image3.png
    Greyscale

Regarding claim 10, the applicant states that the alleged pocket of Thigpen does not teach more than one cutting element in each recess. Thus, Thigpen does not include “a second plurality of cutting elements secured to the at least one blade of the proximate a back surface of the at least one pocket”. The plurality of cutting elements have to be secured proximate a back surface of the pocket. The term “proximate” as defined by the applicant, means adjacent (see specs [0046] of applicant disclosure). From annotated fig 1 provided to the applicant in the final rejection and shown below, tt is clear that the second plurality of cutters are proximate (or adjacent) a back surface of the pocket (see annotated fig 1)


    PNG
    media_image4.png
    724
    769
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    327
    372
    media_image5.png
    Greyscale







Respectfully submitted,
/DANY E AKAKPO/Examiner, Art Unit 3672      
                                                                                                                                                                                                  Conferees:
/HEATHER C SHACKELFORD/Primary Examiner   

/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.